Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 25, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154111 & (27)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154111
                                                                    COA: 330207
                                                                    Berrien CC: 2011-003033-FC
  MICHAEL EUGENE BARNER,
           Defendant-Appellant.

  _____________________________________/

         By order of April 4, 2017, the prosecuting attorney was directed to answer the
  application for leave to appeal the June 17, 2016 order of the Court of Appeals. On order
  of the Court, the answer having been received, the application for leave to appeal is again
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. For purposes of MCR 6.502(G)(1), the Court notes
  that, although the defendant’s motion has been styled as a motion for relief from
  judgment by the courts below, it should not be regarded as a motion for relief from
  judgment in any future case. The defendant actually filed a motion to correct an invalid
  sentence under MCR 6.429, which was properly denied by the trial court for lack of
  merit. It was also untimely. MCR 6.429(B). The application for leave to appeal to the
  Court of Appeals was properly denied, but due to the lack of merit in the grounds
  presented, not under the rules of MCR 6.501, et seq. The motion for relief is DENIED as
  moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 25, 2017
         a0717
                                                                               Clerk